 UNITED STATES POSTAL SERVICEUnited States Postal Service and Joseph Eiche.Cases 22-CA-10738 (P) and 22-CA-11280 (P)March 10, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 30, 1982, Administrative LawJudge James F. Morton issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, United StatesPostal Service, Jersey City, New Jersey, its offi-cers, agents, successors, and assigns, shall take theaction set forth in said recommended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In adopting the Administrative Law Judge's Decision, MemberHunter notes that no party at the hearing or thereafter in exceptionsurged deferral to the grievance/arbitration procedures of the relevantcollective-bargaining agreement. Member Hunter further notes that hisaffirmance of the Administrative Law Judge's decision in the circum-stances herein does not imply acceptance or reliance on the Administra-tive Law Judge's discussion of the majority holding in US. Postal Service,227 NLRB 1826 (1977).DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge: OnMarch 27, 1981, Joseph Eiche, filed the unfair laborpractice charge in Case 22-CA-10738 (P). All dateshereinafter are for 1981 unless specified otherwise. OnMay 22, a complaint issued in that case alleging that theUnited States Postal Service (hereinafter called Respond-ent), violated Section 8(a)(1), (3), and (4) of the NationalLabor Relations Act, as amended (herein called the Act).Respondent filed an answer which denied certain of the266 NLRB No. 70factual allegations in that complaint and also the conclu-sionary assertions therein that it violated the stated sec-tions of the Act. On November 12, Eiche filed thecharge in Case 22-CA-11280 (P) which was consoli-dated with Case 22-CA-10738 (P) on December 30. Anamended complaint also issued that day. I heard the con-solidated cases on various days in January, February,April, and May 1982.The issues to be resolved turn on credibility for themost part.' They are:(I) Whether Respondent, by acting Supervisor Cooke,threatened employees with discharge or discriminatedagainst Charging Party Eiche, because of his testimonyin Case 22-CA-10489 (P) or his union activities.(2) Whether Respondent, also by Cooke, threatenedemployees that their overtime work assignments wouldbe eliminated if they filed or processed grievances withthe New York Metro Area Local of the American PostalWorkers Union, AFL-CIO (herein called the Union).(3) Whether Respondent, by its acting SupervisorMeadows, threatened the charging party, Joseph Eiche,with bodily harm to discourage him from performing hisduties as a union steward.(4) Whether Respondent eliminated overtime for cer-tain employees because of Eiche's union activities.Upon the entire record in this case,2including my ob-servation of the demeanor of the witnesses and after dueconsideration of the briefs filed by the General Counseland by Respondent, I make the following:FINDINGS OF FACTI. JURISDICTION AND THE UNION'S STATUSAs established in the pleadings, as amended, the Boardhas jurisdiction over Respondent as provided for in thePostal Reorganization Act. The Union is a labor organi-zation within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Eiche's Activities as StewardRespondent maintains a facility located in Jersey City,New Jersey, known as the New York International BulkMail Center where it has approximately 4,000 employees,About 500 of them work in the maintenance departmentand they are represented by the Union.The Charging Party, Joseph Eiche, is employed at Re-spondent's New York International Bulk Center as a gen-eral mechanic. He entered Respondent's employ inAugust 1973, and has been a shop steward for the Unionsince September 1980.On December 9, 1980, one of Eiche's coworkers,Marvin Hodges, filed an unfair labor practice chargeIn its answer. Respondent asserted as an affirmative defense that thecomplaint should be dismissed as the alleged violations can best be re-solved via the arbitration procedures of the applicable collective-bargain-ing agreement. In view of the nature of the alleged violations and as it isevident that no recourse to those procedures has been had. I find nomerit to that affirmative defense. See US Postal Service, 227 NLRB 1826(1977).2 The General Counsel's unopposed motion to correct various parts ofthe transcript is granted.467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Regional Office of the National Labor RelationsBoard (herein called the Board). On December 14, 1980,Eiche and Hodges met with Gregory Cooke, an actingsupervisor at the Jersey City facility, who was in chargeof a maintenance crew which included Eiche andHodges. Eiche showed Cooke evidence submitted byHodges as to various disciplinary steps taken against himin the preceding year. Eiche sought to have Hodges'slate made clean. Cooke told Eiche he could not resolvethat grievance. Eiche told him that he would then "takeall the evidence ...to the Board." On December 23,1980, Eiche pressed this same matter with a labor rela-tions specialist of Respondent and when his effort provedunproductive, he informed the specialist that he wouldbring the evidence to the Board's attention.Eiche cooperated in the investigation of the chargefiled by Hodges. Respondent was aware of that fact asEiche was given time off by Cooke to comply with aletter he received from the Board's Regional Office to gothere on January 2.The unfair labor practice charge filed by Hodges al-leges that he had been unlawfully prevented by Re-spondent from meeting with Eiche to pursue his griev-ances. A complaint issued in that case. Cooke's name ap-peared in that complaint as an agent of Respondent. Thatcase was settled before hearing.It is undisputed that Hodges did not receive any fur-ther discipline from Respondent after he filed thatcharge. In fact, Hodges testified for Respondent againstEiche in the instant case, as discussed below.It is also undisputed that Eiche had never been disci-plined by Respondent from the time he began workingfor Respondent in 1973 until after he assisted Hodges.B. The Conflicting TestimonyThe General Counsel contends that, almost immediate-ly after Respondent was charged in the prior case withinterfering with the rights of employees to meet withEiche as their shop steward, Eiche became the object ofa vendetta by his supervisor, Cooke. In that regard, theGeneral Counsel has asserted that Eiche's disciplinaryrecord, unblemished for his first 7-1/2 years, was marredby numerous disciplinary notices issued him within sev-eral months of the filing of the prior unfair labor practicecase. The General Counsel argues that Respondent's dis-cipline of Eiche was all discriminatorily motivated. Re-spondent urges that the evidence establishes that the dis-cipline it meted out to Eiche was based solely on nondis-criminatory considerations. The determination of thatissue rests in good part on resolutions as to the credibil-ity of witnesses at the hearing before me.i. Alleged threat to fire EicheEiche testified that soon after he had gone to theBoard with respect to the charge filed by Hodges, hediscussed the matter with Respondent's supervisor, Greg-ory Cooke. As noted earlier, Cooke was named in thecomplaint which issued on January 21 in Case 22-CA-10489 (P). According to Eiche, Cooke told him in thecourse of a conversation in early 1981 that he, Cooke,was going to fire him because he helped Hodges file thatcharge. Eiche testified that he asked Cooke what armyhe had to help him and that Cooke responded that hewas going to do it all by himself. Eiche testified that thatdiscussion took place at Cooke's desk and that there wasno one else near them then. Cooke testified for Respond-ent and denied that he threatened Eiche with discharge;I infer from this that he denies having had the discussionwith Eiche at his desk, as Eiche recounted. The discus-sion of the credibility issue raised by their conflicting ac-counts is set out in a separate section below, where relat-ed issues are also discussed.2. Eiche's first disciplinary actionOn February 5, Eiche received the very first disciplin-ary notice issued him since he began working for Re-spondent in 1973. That notice related that Eiche, duringworking time on February 4, had persisted in readingpapers related to his duties as union steward withouthaving obtained authorization to do so and that whenSupervisor Cooke informed him on February 4, that a"recurrence of that infraction will result in further cor-rective action," Eiche responded by telling Cooke "to goahead and write me the fuck up; I don't care." Eiche tes-tified that he did not, on February 4, read any paperspertaining to union matters and he denied that he evertold Cooke to "write him the fuck up." Eiche filed agrievance and therein contended that Cooke had "fabri-cated the whole incident." Eiche testified that he with-drew that grievance as he elected to pursue the mattervia the instant case, rather than via the grievance proce-dures in the applicable collective-bargaining agreement.Respondent called Cooke to testify as to the foregoingmatter; his account tracks the report contained in theFebruary 5 warning letter. In addition, Cooke testifiedthat he regularly made entries in a memorandum note-book he uses in performing his job and that he made anentry therein on February 4, respecting the incident thatday that gave rise to the issuance to Eiche of the Febru-ary 5 disciplinary notice. According to Cooke, the en-tries in the notebook were made in chronological order.That notebook was received in evidence. The first entrytherein is dated August 21, 1980. There is then an entryfor September 4 followed by one for September 19 andthen two others dated September 23. The following sev-eral pages in that book have notes and dates which donot follow a consistent pattern. Next in the book, it ap-pears a page had been torn out. Entries then resume butnot in regular chronological order. Thus, there appearthree entries for October 28, followed by two for Octo-ber 10, then one for October 20, two for October 22, onefor October 27, one for October 29 and then an entrydated November 18, 1980. The November 18 entry indi-cates that Cooke spoke to Eiche about his conductingunion business on working time without written authori-zation. No testimony was offered to explain why no en-tries had been made in the notebook by Cooke betweenOctober 27 and that one on November 18. The nextentry appears on the reverse side of that page and isdated January 15, 1981, and it also notes that Eiche hadbeen working on union business without authorization.The next entry is dated February 4, 1981, and it reads,468 UNITED STATES POSTAL SERVICE"0950 caught him again" "go ahead write me the fuck-up." On the following page, the entries are dated No-vember 18, 1980. The last number in that entry, the "0,"was written over with the letter "1." Following thatwere entries, for October 22, November 15, and February4, each with the word "Same" alongside. The next entryis dated March 6, 1981, and quotes abusive language byEiche. The next page is blank. The next entry is datedFebruary 13, 1981, followed by others dated March 10,1981. Numerous entries were made from March 16 toApril 28, mostly stating that Eiche had engaged in var-ious forms of misconduct. The last entries in the note-book are dated June 15, July 7, and August 19 and 20,1981. My examination of the notebook reveals thatCooke began in late August 1980 to make regular workentries in it, that he stopped doing that for a period inmid-September 1980, that he used it in a disjointedmanner for the rest of 1980, and that for 1981 he notedprincipally incidents involving Eiche. Further, the entriesat the beginning appear to have been made in chronolog-ical order on a fairly regular basis but not those after Oc-tober 1980.3. Alleged threats to discharge Eiche and toeliminate overtime work assignmentsEiche testified that on March 5 he was at Cooke's deskdiscussing an earlier grievance meeting pertaining to theFebruary 5 warning letter Eiche had received, as relatedabove. According to Eiche, he told Cooke that Cookehad no case whatsoever against him and that there wasno evidence that he, Eiche, had cursed Cooke. Eiche tes-tified that he asked Cooke to withdraw the warningletter so that they could resolve any differences betweenthem. Eiche testified further that, instead, Cooke re-sponded that he was going to continue to give Eiche"disciplinary actions until it resulted in [Eiche's] removalfrom the Postal Service." Cooke denies having had anysuch discussion with Eiche.An incident which relates to a relevant credibilityissue occurred on March 6. Eiche testified as follows asto the events that day. On the morning of March 6, Su-pervisor Cooke talked to him and other members ofCooke's maintenance crew respecting overtime assign-ments for the following weekend. Eight of the ten mem-bers of that crew were then scheduled to work suchovertime. About an hour later, Eiche asked Cooke for apass to speak to "labor relations." Cooke asked him whyhe was going there and Eiche answered that he wantedto speak with labor relations about Cooke's failure toschedule step-one grievance meetings with him. Cookegave him the pass and Eiche then saw Helen Dolby, ap-parently one of Respondent's labor relations specialists.Eiche returned to his work area. It appears that he thenwas able to take up two step-one grievances with Cookeand that one of them involved a threat by another super-visor to cut overtime out if certain grievances were pur-sued. Cooke said that was a good idea and that he woulddo the same. That meeting ended. Eiche observed thatafterwards Cooke talked to the crew and "he went righton down the line" to inform them that the overtime towhich they were assigned that morning was postponed.The overtime assignments were then canceled.The General Counsel called two mechanics to testifyas to that event. The first, Inocencio Delgado, testified asfollows. Cooke asked him that day if he would workweekend overtime and that, when he said he would,Cooke made a notation in a pad he was carrying. Laterthat day, Cooke told him that overtime was canceled. Heasked Cooke to tell him why and was told simply to askhis shop steward. A week later Delgado asked Cookewhy he was not being assigned overtime; Cooke toldhim he could thank his shop steward. Delgado did notreceive another weekend assignment for the next 7months. The second mechanic, Matthew Coppola, testi-fied along the same line.Cooke testified during Respondent's case as follows re-garding the events on March 6. Eiche discussed withhim a "class grievance" which "was sort of pertaining toovertime" in other work areas; the grievance was basedon a claim that, in those areas, overtime was being with-held because grievances were being filed. After investi-gating it, Cooke informed Eiche that the grievance wasdenied. Cooke was asked if he had ever told Eiche thatovertime should be curtailed because of the filing ofgrievances and he answered that he never did. Cookestated that on March 6 he asked his crew to work over-time on the following day and that that overtime workwas canceled after he spoke with the superintendent ofbuilding equipment maintenance. Cooke testified that thesuperintendent asked him how his crew was doing on theoverhaul work and that he responded that they were farahead. Cooke testified that the superintendent then toldhim not to schedule overtime.Respondent called four mechanics to testify respectingthe March 6 overtime discussions. The first, MarvinHodges,3 testified that Cooke told each member of hiscrew on March 6 that there would be no more overtimebecause "there was nothing to justify" overtime. Hodgesresponded in the negative when asked if Cooke had saidthat the Union was responsible for the cancellation ofovertime. The second mechanic, William Smith, testifiedessentially the same as Hodges. The third mechanic, An-tonio Diaz, testified that no reason was given for thecancellation of overtime and that he did not hear anyonesay that cancellation was the fault of the Union. Thefourth mechanic, Ernest Boyd, testified that he did notknow why overtime was canceled in March.4. Alleged threat on March 9 by Acting SupervisorMeadowsEiche testified that on March 9 he handled a grievancewith then acting supervisor, Joseph Meadows, respectinghis refusal to grant an employee an extra 15 minutesafter lunch to enable him to pick up his daughter. Eichetestified that, in investigating that grievance, he learnedthat Supervisor Meadows had once given his entire crewan extra long lunchbreak to enable them to attend a re-tirement party. Eiche testified he asked Meadows howhe could justify refusing an employee's request for an3 He is the same person who filed the charge in Case 22-CA-10489(P), discussed above, and upon which a complaint issued in January 1981,alleging that Respondent had unlawfully prevented employees fromseeing Eiche as their shop steward.469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDextra 15 minutes to pick up his daughter in light of hisonce having given extra time to the whole crew. Ac-cording to Eiche, Meadows became incensed and threat-ened to punch him. Eiche related further that, on the fol-lowing day, Meadows and Cooke falsely accused him ofhaving made racial slurs.Meadows testified for Respondent as follows. He con-ducted a step-one grievance meeting with Eiche onMarch 9 pertaining to an employee's lunch hour. Whenhe told Eiche that the grievance was denied, Eichebecame abusive to him and called him a "porch monkeybaboon ...[who has] no fucking sense." Meadows re-sponded by telling Eiche to report back to work. Mead-ows did not threaten Eiche with physical harm. Mead-oWs made an immediate report of the March 9 incident.Meadows did not, in his direct testimony, refer to thetestimony of Eiche that he, Meadows, had on one occa-sion let his crew have a long lunch hour for a retirementparty. On cross-examination, Meadows testified thatthere had been an occasion when some employees wereallowed to take an early lunch because a coworker wasretiring. He also acknowledged then that Eiche had insome manner brought that matter to his attention butthat Meadows did not get upset over it.5. Denial of Eiche's request for annual leaveEiche testified that he did not work on March 11, 12,or 13 because of his wife's serious illness then. He testi-fied also that he spoke with Cooke on March 16 aboutthe matter and was told that his leave slip for those dateswould be approved. Eiche's account is that his wife hashad recurrences of her illness since 1979 and that, priorto March, his leave requests to take care of his wife hadbeen approved routinely. On March 17, he was asked byCooke to furnish substantiation of his wife's illness. Thiswas the first time such a request was made, according toEiche. He furnished Cooke with data thereon. On March18, his request for annual leave for March 11, 12, and 13was denied by Cooke on the ground he had not providedthe requested substantiation. On March 23, he obtained areport bearing on his wife's illness and gave it to Cookewho told him that it was not acceptable as it was handedin too late. Eiche testified he later received doctor's billscovering treatment given his wife on March 11, 12, and13; it appears he never showed them to Cooke.Eiche was recorded as AWOL on March 11, 12, and13. The General Counsel offered testimony that, in mid-February 1981, an employee of Respondent was record-ed as AWOL. Eiche was not successful in persuading thesupervisor of that employee to take the employee's wordthat he was out due to illness. However, 2 weeks latter,that employee furnished a doctor's note and he was re-corded as having been on sick leave; the AWOL noticewas rescinded for that employee.The complaint in this case alleges that Eiche was alsodiscriminatorily denied leave for a half day on March 18.He testified that on March 17 he filled out a slip to takea half day's leave on the following afternoon in order tomeet with his wife's doctor and a caseworker respectingher illness and that he gave the slip to Cooke. He testi-fied he told Cooke that he would also get the necessarydocumentation to support his earlier leave request forMarch 11, 12, and 13. Eiche testified that Cooke toldhim that he, Cooke, would fill out the leave slip on thefollowing day and that Eiche can attend the meeting. In-stead, according to Eiche, he was given a 7-day notice ofsuspension. On March 18, he was told by Cooke that hisrequest for a half day leave was denied and was advisedthat he was being given an AWOL for March 11, 12,and 13.Cooke testified for Respondent that on March 18Eiche said to him about 3:45 p.m. that he would like ahalf day's leave for the following afternoon and he,Cooke, responded, "Okay, we'll fill out the stuff in themorning on our way downstairs." He further testifiedthat, on the following day, Eiche came to him at lunch-time and asked what had happened to his half-day leaveslip. He testified that he told Eiche he had forgotten allabout it and asked if he still wanted to go. According toCooke, Eiche said that he did not as it was too late.There is an allegation in the complaint that another re-quest by Eiche for annual leave was discriminatelydenied. Eiche testified as follows as to that incident. Hewas granted annual leave for July 6 because the transmis-sion in his car broke down and needed repair. He bor-rowed a car to get to and from work for the rest of thatweek except that for several hours on July 8 the bor-rowed car was not made available to him. As a result, hereported for work on July 8, 3 hours after his normalstarting time. He "called in" about 6:30 a.m.; i.e., beforehis shift began. It then appears that he was testifying thathe notified Respondent before his shift started that hewould be late because he could not have a car to get towork on time. His supervisor, Cooke, asked him on July8 who he spoke to when he called in early that morningand he responded that he did not get the name of thatperson. Eiche related that annual leave was routinelygranted where an employee had "car trouble." The Gen-eral Counsel placed in evidence bills for transmission re-pairs which disclose that Eiche's car had a defectivetransmission on July 6 and that a replacement transmis-sion had been installed within the following 2 weeks.Respondent denied Eiche's request for annual leave forthose 3 hours and marked him AWOL. The leave slipcontains a note by Cooke that Eiche did not name theperson who took his call early on July 8.Cooke testified for Respondent that there was norecord that Eiche had called in on July 8. He also testi-fied that he told Eiche on the preceding day that hecould no longer be absent from work because of cartrouble.6. Eiche's 7-day suspensionOn March 17, Eiche was given a written notice thathe was to be suspended from April 6 to April 13. Thestated reasons for that suspension were (a) SupervisorMeadows' version of an incident of March 9, and (b) Su-pervisor's Cooke's account that Eiche on March 10 hadcursed him. The testimony as to the March 9 incident in-volving Eiche and Meadows has been discussed above;the conflicting versions as to the events on March 10 areset out below.470 UNITED STATES POSTAL SERVICEEiche summarily denied making any such comments toCooke. Cooke, in giving his testimony, read the suspen-sion notice and then recounted the statements thereinwhich recite that Eiche stated to him on March 10,"You're so fuckin smart you don't even know where theparts are, you fuckin jerk off." Cooke testified that Eichemade those remarks after Eiche and he had been unableto locate certain parts that Eiche wanted.7. Eiche's 10-day suspensionOn March 25, Eiche was given a notice of suspensiondated March 24 which stated that he was to be suspend-ed from May 14 to May 24 because of an incident onMarch 19, as recounted by Cooke. The complaint allegesthe March 19 incident was violative of the Act. Eichetestified as follows as to the events of March 19. Cooke,with another supervisor, Don Carnevale, present, direct-ed him to remove his briefcase from the work area.Eiche was performing his regular work at that time. Heinformed Cooke that the briefcase contained a number of"Union" documents and asked if Cooke wanted him tobring it to his car. Cooke told him "to bring it off theworking floor." Eiche declined to do so. Instead he toldCooke he would not bring it into the work area on thefollowing day.Cooke testified that, on March 19, Eiche twice refusedhis direct order to remove his briefcase from the workarea. Cooke testified he gave his order as, both times,Eiche had the briefcase open, that he was looking in itand that he was not doing his work. On that basis, Eichewas suspended. Cooke conceded that Eiche had beenbringing the briefcase to his work area every day sinceJanuary.Respondent called Supervisor Donald Carnevale totestify as to this incident. He stated that he was visitingin Cooke's area and observed that a briefcase was on thefloor next to Eiche's work table. Eiche was doing hisregular work then. According to Carnevale, Cooke in-structed Eiche to remove the briefcase from the area.Carnevale heard Eiche reply that he would not do so.The notice of suspension issued Eiche by Cooke reads asfollows, respecting the March 19 incident:On March 19, 1981, at approximately 2:40 p.m. inthe Penthouse Office area I called you over to theoffice and gave you a direct order, saying this was adirect order for you to remove your briefcase fromthe Penthouse work area floor. Your reply was,"No, is this a discussion." I then again said this is adirect order, remove your briefcase from the Pent-house work area floor. You again replied "No, Iwant it in writing." Once again I said this a directorder, remove your briefcase from the Penthousework area floor. I received no reply as you walkedback to your work bench and your briefcase wasnever removed.8. The 5-minute rule and the related allegationRespondent has a provision in its administrativemanual that requires employees to be charged with leavetime for every minute, beyond five, that they do notwork in a normal 8-hour workday. It appears that thatrule was designed so that employees would still receivefull pay if they punched in a minute late or punched outa minute early. If the total of those minutes exceeds five,the 5-minute rule is applicable, according to Respondent.The General Counsel alleges that it was discriminatorilyapplied to Eiche, that Respondent threatened to penalizeEiche's coworkers to force Eiche to withdraw a relatedgrievance and that Respondent discriminatorily requiredEiche to tender a payment of $125 before it would honorhis request for copies of time records he sought in con-nection with his grievance. Respondent asserts that the5-minute rule was routinely applied to Eiche; it deniesthat it threatened any employees respecting his griev-ance; and it contends that it was required to informEiche of the costs involved in handling his requests forpayroll data.The relevant testimony is as follows. On March 24, ac-cording to Eiche, he punched out with other employeesabout 5 minutes before the normal lunchtime and, on thefollowing day, he was the only one required to submit aleave slip for having punched out early. He submittedsuch a slip and he was charged with 5 minutes of annualleave. He filed a grievance thereon and asked Respond-ent to furnish him with relevant documents. He was ad-vised that the cost of furnishing those documents wouldbe about $125. Eiche further testified that Cooke toldhim on April 1 that, if he continued to push the griev-ance, he, Cooke, would stop the practice of allowing em-ployees to leave work 5 minutes early in order to avoidthe usual traffic jam. According to Eiche, a number ofhis coworkers told him that they were upset that he waspursuing the grievance and he then withdrew it. Eichealso testified that, in his experience, no employee had tosubmit a leave slip when he was only 5 minutes short onhis timecard. On cross-examination, Eiche stated that,while he did not know of any formal rules, he had heardof an informal policy under which employees couldpunch out several minutes early but would be chargedwith annual leave if they punched out early by 5 minutesor more. He stated that he requested the documentationto verify such a policy.Cooke, in testifying, related that he was notified by thetimekeeper that Eiche had punched out for lunch 5 min-utes early on March 24, and that, in accordance withregular practice, he asked Eiche for, and received, aleave slip for 5 minutes to cover that incident. He testi-fied also that Eiche did not file a grievance and that he,Cooke, never threatened any of the employees that theirrelease time would be changed if Eiche pursued thematter.Respondent also called its manager of accounting andreporting systems who described the procedures set outin the appropriate manual for furnishing information re-quested by bargaining representatives. She estimated thecost of retrieving and furnishing the data sought byEiche to be 1 13. Respecting the material Eiche receivedwithout charge in 1981, it appears that the costs thereforwere nominal and were thus waived. Respondent alsoput in evidence records to establish that the Union hadbeen charged moneys for copies of documents it request-471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed; those records indicate that the Union on those occa-sions had obtained a sizeable number of papers.9. The alleged threat to arrest EicheOn March 27, Eiche filed the charge in the instantcase. He testified that, before he left work that day to goto the Board's Regional Office, Cooke told him that hefelt that someone was rifling through his desk. Eiche fur-ther testified that, when he reported for work on the fol-lowing Monday, Cooke told him that he was going tohave Eiche arrested by the security guard. Eiche deniedtouching Cooke's desk.Cooke testified that he asked all the employees underhim "if anybody was going through [his] desk, and [all]said no." He testified that an important piece of paperwas missing from his desk. Cooke denied threatening toreport Eiche to Respondent's security service.No one else testified on this point.10. Eiche's 14-day suspensionOn July 8, Eiche was given a written notice that hewas to be suspended from July 22 to August 5. The rea-sons given for that suspension, as stated in that notice,were that he was absent without authorization from hiswork area for a 22-minute period on July 7 and that,when Supervisor Cooke asked him why he was absent,he replied, in the presence of employees Smith andHodges, "None of your fucking business, boy."Eiche testified as follows as to the events on July 7.Cooke assigned him a job and told him to take only hisscrewdriver. In doing the job, it became evident that healso required the use of vise grip pliers. None of the em-ployees in the vicinity had one available. He had to getone from his toolbox, about an 8-minute walk distant. Onhis return, he was asked by Cooke where he had goneand he told him that he had to get the pliers. Eichedenied cursing Cooke, as had been stated in the suspen-sion notice.When Cooke testified, he read the suspension notice.His account then tracked the substance of that report.Respondent called employee Hodges to corroborateCooke's account. He did so. He also testified that heheard Eiche on another occasion call Cooke a "yellownigger"; there was no testimony to that effect fromCooke. Again, Hodges testified that Eiche called em-ployee William Smith "a black fuck." Smith testified forRespondent, as noted below, but did not corroborate thatstatement by Hodges. Hodges also denied that he haddiscussed his testimony with anyone, including Respond-ent's counsel, prior to the hearing.William Smith, who was named in the suspensionnotice, testified for Respondent. His account paralleledthe report in the notice of suspension given Eiche. Healso testified that, in March, Eiche had called Cooke inthe work area a "yellow nigger." Smith also testified thatEiche used racial slurs in talking to other employees atRespondent's facility in Jersey City.Eiche is white; Cooke, Meadows, Hodges, and Smithare black. The General Counsel called as a witness ashop steward who testified that he has known Eiche for2 years and never heard him make a racist remark.11. Alleged interference with Eiche's grievance-handling functionsThe General Counsel contends that, beginning inMarch, Respondent discriminatorily began to preventunit employees from using its paging system to talk toEiche by telephone about a matter they wanted to grieveand that Respondent has continued to so discriminate.Respondent's position is that there is an established pro-cedure set up by Respondent and the Union for releasingstewards for grievance matters and that that procedurewas routinely followed with Eiche and all other stew-ards.Eiche testified that "normally" any employee at Re-spondent's facility can dial the paging extension to askthat another individual be paged and that that person isthen paged. He further testified that, in March and since,he was told by other employees that they were not al-lowed to page him, Eiche, and that they had to, ineffect, follow the contract procedure to have Eiche re-leased.The General Counsel called as a witness Thomas Min-goia, an employee at Respondent's Jersey City facility.He testified that, on March 26, he requested that Eichebe paged and was told that this could not be done with-out the permission of Eiche's supervisor. Mingoia furthertestified that, on April 28, he had shop steward NeilGraham paged three times without having any of his re-quests cleared by Graham's supervisor. One of Respond-ent's supervisors testified, during his cross-examination,that employees at the Jersey City facility occasionallyhave paged other employees directly and without havingto obtain clearance from management.Cooke testified that he knew of no special paging rulesapplicable to only Eiche and acknowledged that employ-ees have paged one another at the Jersey City facility.12. Eiche's periodic wage increaseEiche's periodic wage increase was delayed severalmonths. The General Counsel attributes that delay to thediscriminatory discipline given him; Respondent con-tends that the delay was an appropriate remedial meas-ure.13. Incident report by MeadowsThe complaint alleges that on March 12 Respondent,by Supervisor Joseph Meadows, discriminatorily issuedan incident report on March 12 to Eiche. That report isthe one which was discussed earlier under the subsectionabout the grievance Eiche handled with Meadows onMarch 9.C. Credibility ResolutionsCritical to a determination of many of the issues in thiscase is whether Eiche's accounts thereon are or are notcredited as against the conflicting testimony by Cooke.This is obvious from their respective versions on the firstissue-whether Cooke told Eiche he was going to fireEiche all by himself because Eiche helped Hodges file anunfair labor practice charge involving Cooke. The credi-bility issues pertain to whether or not Eiche made racist472 UNITED STATES POSTAL SERVICEcomments to supervisory personnel and was insubordi-nate.One relevant consideration bearing on credibility isthat Eiche had not been disciplined in 7-1/2 years ofservice with Respondent and then was repeatedly disci-plined after he followed through with his warning to Re-spondent that he would present evidence, bearing onHodges' grievances, to the Board's Regional Office. Inote too that Eiche was issued his first disciplinary warn-ing by Cooke on February 5 and that a complaint hadissued on January 21, in Case 22-CA-10489 (P) whichalleged that Respondent had refused since October 22,1980, to permit Hodges to see Eiche about grievances.That complaint named Cooke, the supervisor of Eicheand Hodges, as an agent of Respondent. Yet, it is possi-ble that Eiche may have gotten carried away with thefact that he became shop steward in September 1980, andwas instrumental in having that complaint issue, byreason of the cooperation he gave to the Board's Region-al Office in that case. That seems unlikely, however. Es-sentially, Respondent asserts that Eiche repeatedly re-sorted to crude racist remarks which would indicate agreat hostility on his part towards black people. I find itdifficult to reconcile that contention with the fact that heassisted Hodges, who is a black, by presenting his griev-ances aggressively. Yet again, Hodges himself has testi-fied for Respondent against Eiche, as did another blackemployee, Smith. It may well be that Hodges had recon-ciled any differences he had with Cooke as I note that hehas not been disciplined since he filed the charge in theprior case but, earlier in 1980, he had been the recipientof a number of disciplinary actions.In any event, I am not persuaded of the objectivity ofthe accounts of Hodges and Smith. Hodges failed to im-press me with his statement at the hearing that he hadnever discussed his testimony with anyone prior to thehearing. More significantly, he and Smith both testifiedthat Eiche told Cooke that he, Cooke, was a "yellownigger" when they were on the work floor. Yet, Cookenever alluded to any such incident and it is most unlikelythat Cooke would have overlooked such a remark.I was impressed with the testimony of a union stewardwho related that Eiche never used racial remarks andthat he does not even curse well. The fact that Eichewas entrusted with a steward's position lends credence tothat testimony.Another objective factor is that, on a significant point,the testimony of one of Respondent's supervisors directlycorroborates Eiche's version and controverts Cooke's.Thus, Cooke testified that twice on March 19 he foundEiche looking into his briefcase and disciplined him forrefusing to heed his orders to stop doing so and for re-fusing to remove his briefcase. Eiche testified that hewas working and not looking in his briefcase when sub-jected to discipline that day. Respondent called its super-visor, Carnivale, to testify as to that incident. His testi-mony was that Eiche was working and that his briefcasewas closed and was laying on the floor alongside hiswork table.A further objective factor is the format of Cooke'smemorandum book. His testimony was to the effect thathe made regular business entries in it. The entries werenot regularly made and, for 1981, were overwhelminglyconcerned with Eiche's performance.Additionally, I note that on the matter of the discon-tinuance of overtime work, Cooke's explanation of whyovertime was discontinued is not persuasive. Afterhaving made overtime assignments, he testified that headvised the superintendent of maintenance that his crewwas "far ahead" in their work and that the superintend-ent then told him that overtime was not needed. It seemsillogical that Cooke would have assigned overtime to hiscrew in the first place if it was so far ahead in its work.Last, I note that two employees testified convincinglythat, when they asked Cooke why overtime was can-celed then, he told them in essence that they had Eicheto thank for it.There is still the testimony of Meadows to consider. Iam not persuaded that his account is accurate. For sucha crude racist remark to have been made as the one heattributed to Eiche, he took it too calmly if he is to bebelieved. Second, there was a lapse of over a weekbefore Eiche was notified that Respondent consideredsuch a remark as a matter of serious consequence. Third,the evidence indicates that Eiche had Meadows in a dif-ficult situation as he was grieving Meadows' havingcracked down on one employee for having punched outto lunch early and was pressing Meadows to justify that,in light of Meadows' having let his whole crew punchout early for lunch on another occasion. I was not im-pressed when Meadows testified that he was not upsetover that matter.I note also that the evidence on a point collateral tothe racist issue suggests that Cooke's actions were, as theGeneral Counsel contends, discriminatorily motivated.Cooke denied Eiche's request for annual leave on March18, on the ground that he had not furnished substantia-tion. When Eiche later offered independent documenta-tion thereon, Cooke rejected it as "too late." No explana-tion of that reason was offered despite the evidence of-fered by the General Counsel of clear disparate treat-ment thereon. Another employee was allowed to offerlate documentation to have his leave request approved.Last, Cooke's testimony on material points was devel-oped through leading questions.I credit Eiche's account.D. AnalysisThe credited testimony of Eiche discloses that Cookeand Meadows directly threatened him and others, thatthe reasons offered for having disciplined Eiche wereclearly pretextual and designed to conceal its discrimina-tory motives and that Eiche was accorded disparatetreatment as to his requests for leave since his confronta-tion with Cooke began with the processing of Hodges'unfair labor practice case. I thus find that Respondent,by Cooke:(a) Threatened Eiche on two occasions with dischargeto discourage him from participating in the investigationof an unfair labor practice charge by the Board's Region-al Office and from performing his duties as a union stew-ard.473 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Threatened to eliminate overtime assignments todiscourage employees from filing grievances.(c) Threatened Eiche with arrest to discourage himfrom cooperating in the investigation of an unfair laborpractice charge and from supporting the Union.(d) Issued Eiche a written warning on February 5; sus-pended him three times; denied his leave requests forMarch 11, 12, 13, and 18 and July 8; and deferred his pe-riodic wage increase because he cooperated in the unfairlabor practice charge investigation and supported theUnion.(e) Discontinued overtime assignments to discourageemployees from filing grievances.I further find that Respondent, by Meadows, threat-ened Eiche with physical harm to discourage Eiche fromprocessing a grievance and filed an incident report onMarch 12 against Eiche because Eiche cooperated in aBoard investigation and because of his union activities.I do not find that Respondent's 5-minute rule was un-lawfully applied to Eiche. While he did punch out withthe other employees and they apparently were not re-quired to submit leave slips, the evidence fails to estab-lish that the timecards of the other employees were, likeEiche's, in violation of the 5-minute rule. At least, thetestimony offered by the General Counsel was counteredby that offered by Respondent; the General Counselcould but did not obtain or submit the timecards them-selves to establish any disparate treatment of Eiche. Theevidence is also insufficient to establish that Respondentdiscriminatorily denied employees access to Eiche via itspaging system; one instance does not prove an allegeddiscriminatory policy. I also find that the evidence is in-sufficient to establish that Respondent unlawfully notifiedEiche that it would cost him $125 to honor his requestfor grievance data as that figure in fact approximated theauthorized costs and as there is no evidence of disparatetreatment thereon.CONCLUSIONS OF LAW1. The Board has jurisdiction over Respondent pursu-ant to the provisions of the Postal Reorganization Act.2. The Union is a labor organization as defined in Sec-tion 2(5) of the Act.3. Respondent, in violation of Section 8(a)(1) of theAct, interfered with, restrained, and coerced its employ-ees with respect to the rights guaranteed them underSection 7 of the Act by the threats, warnings, disciplin-ary reports, and notices issued by Cooke and Meadowsas found above and by the conduct specified below inparagraphs 4 and 5.4. Respondent, in violation of Section 8(a)(3) of theAct, discouraged its employees from supporting theUnion by having, through Cooke and Meadows, issued awritten warning to Eiche on February 5, discontinuedovertime assignments as of March 6, issued disciplinarywarnings, notices, incident reports, and suspensions toEiche, denied him leave requests for March 11, 12, 13,and 18 and July 8, and deferred Eiche's periodic wageincrease.5. Respondent, in violation of Section 8(a)(4) of theAct, discriminated against Eiche because he cooperatedwith the investigation of an unfair labor practice charge,by the Board's Regional Office by having issued a warn-ing to Eiche on February 5, by having an incident reportfiled on him by Meadows on March 12, by suspendinghim three times, by denying his leave requests as afore-said, by threatening his arrest, and by deferring his peri-odic wage increase.46. Respondent did not violate the Act as alleged inparagraphs 19, 22, 23, and 24 of the amended complaintor threaten arrest in violation of Section 8(a)(3) as al-leged in paragraph 21 of the amended complaintsREMEDYHaving found that Respondent engaged in certainunfair labor practices, I recommend that it be required tocease and desist therefrom and that it take certain affirm-ative action designed to effectuate the policies of theAct. To remedy its discriminatory conduct towardEiche, as found above, Respondent shall be required tomake him whole for all lost earnings suffered by reasonof that conduct with interest thereon to be computed inthe manner prescribed in Florida Steel Corporation, 231NLRB 651 (1977), and shall restore his leave time forMarch 11, 12, 13, and 18 and July 8. Further, all employ-ees who were unlawfully denied overtime assignmentson and since March 6 by Cooke's order shall be madewhole therefor in the same manner as set forth above forEiche.Respondent will also be required to expunge all refer-ences to the warnings, notices, reports, and suspensionsissued to Eiche and to any reference to such discipline inany other document, including those on which he wasdenied a timely periodic wage increment.sThe facts of this case do not warrant a broad remedialorder. 7Upon the foregoing findings of fact, conclusions oflaw, and the entire record and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER8The Respondent, United States Postal Service, JerseyCity, New Jersey, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Threatening employees with discharge or arrest todiscourage them from cooperating in investigations con-ducted by the National Labor Relations Board or fromsupporting the North Jersey Area Local, AmericanPostal Workers Union, AFL-CIO (herein the Union).The threat of discharge set out in par. 7 of the amended complaintwas not alleged as a separate violation of Sec. 8(aX4).I Pars. 17 and 18 were withdrawn at the hearing. Paragraph 23 allegesin substance an evidentiary fact which relates to the unlawful 10-day sus-pension of Eiche.e Sterling Sugars, Inc., 261 NLRB 472 (1982).' Ibid.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.474 UNITED STATES POSTAL SERVICE(b) Threatening employees with loss of overtime workassignments to discourage the filing or processing ofunion grievances.(c) Threatening employees with physical harm to dis-courage the processing of union grievances.(d) Issuing warnings, incident reports, suspension no-tices, or other disciplinary documents to discourage em-ployees from supporting the Union or to discouragethem from cooperating in a Board investigation of unfairlabor practice charges.(e) Suspending employees, denying leave requests, ordeferring periodic wage increases to discourage employ-ees from cooperating in Board investigations or to dis-courage their support for the Union.(f) Discontinuing overtime work assignments to dis-courage employees from filing union grievances.(g) In any like or related manner interfering with, re-straining, or coercing employees as to their rights underSection 7 of the Act.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Make Joseph Eiche whole, by paying him, with in-terest accrued, for all wages lost by him as a result of hishaving been discriminatorily suspended three times in1981, by his having been discriminatorily denied leave onfour dates that year and by having his periodic wage in-crement withheld.(b) Make all employees, including Eiche, who werediscriminatorily denied overtime assignments on andsince March 7, 1981, whole for all wages lost therebywith interest thereon.(c) Revoke and expunge from its records all referenceto discipline issued to Joseph Eiche in 1981 and notifyhim in writing that this has been done and that evidenceof such unlawful discipline will not be used as a basis forpersonnel actions against him.(d) Post at its International Mail Bulk Center in JerseyCity, New Jersey, copies of the attached notice, marked"Appendix."9Copies of that notice, on forms providedby Region 22, after being signed by Respondent's author-ized representative, shall be posted by it immediatelyupon recieving them and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that those notices are not altered, defaced, or cov-ered by any material.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, personnel records, and other documentsneeded to calculate the amount of backpay due under theterms of this order and to ensure that all references tounlawful discipline have been expunged.(f) Notify the Regional Director for Region 22, inwriting, within 20 days of the date of this Order, whatsteps Respondent has taken to comply with it." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National L abor Relations Board"IT IS FURTHER ORDERED that the complaint be dis-missed insofar as the matters set out in paragraph 6 ofthe Conclusions of Law section herein are concerned.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT threaten employees with dischargeor arrest to discourage them from cooperating in in-vestigations conducted by the National Labor Rela-tions Board or from supporting the North JerseyArea Local, American Postal Workers Union,AFL-CIO.WE WILL NOT threaten employees with loss ofovertime work assignments to discourage the filingor processing of union grievances.WE WILL NOT threaten employees with physicalharm to discourage the processing of union griev-ances.WE WILL NOT issue warnings, incident reports,suspension notices, or other disciplinary documentsto discourage employees from supporting the Unionor to discourage them from cooperating in a Boardinvestigation of unfair labor practice charges.WE WILl NOT suspend employees, deny leave re-quests, or defer periodic wage increases to discour-age them from cooperating in Board investigationsor to discourage their support for the Union.WE WILL NOT discontinue overtime work assign-ments to discourage employees from filing uniongrievances.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees as totheir rights under Section 7 of the Act.WE WILL make Joseph Eiche whole, by payinghim, with interest accrued, for all wages lost by himas a result of his having been discriminatorily sus-pended three times in 1981, of his having been dis-criminatorily denied leave on four dates that year,and of his periodic wage increment being withheld.WE WILL make all employees, including Eiche,who were discriminatorily denied overtime assign-ments on and since March 7, 1981, whole for allwages lost thereby with interest thereon.WE WILL revoke and expunge from our recordsall references to discipline issued to Joseph Eiche in1981, and WE WILL notify him in writing that thishas been done and that evidence of such unlawfuldiscipline will not be used as a basis for personnelactions against him.UNITED STATES POSTAL SERVICE475